Citation Nr: 9912890	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  91-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection on a direct or 
secondary basis for a back disability.

2.  Entitlement to service connection on a secondary basis 
for a left hand disability.

3.  Entitlement to service connection on a secondary basis 
for a neck disability.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 1955 
and from July 1960 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded this case to the RO in January 1992 and March 1994 
for further development.  In November 1995, the Board upheld 
the RO's denial of the veteran's claims.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  

In October 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication.  The veteran opposed this 
motion.  In March 1997, the Court issued an order vacating 
the Board's decision and remanding this case for additional 
development.  In February 1998, the Board remanded this case 
to the RO for the additional development required by the 
Court.  

In November 1998, the Board referred this case for a medical 
expert opinion pursuant to 38 C.F.R. § 20.901 (1998).  A 
medical opinion was received in February 1999.  The veteran 
was provided a copy of the medical opinion that month.  At 
that time, he was informed that he had 60 days from February 
10, 1999, to submit any additional evidence or argument in 
support of his claim under 38 C.F.R. § 20.903 (1998).  No 
additional evidence or argument was submitted.  The veteran 
is unrepresented in his appeal.  

The veteran is seeking service connection for a back, left 
hand, and neck disability as "secondary" to his service-
connected  missile wound to the right shoulder with brachial 
plexus  involvement.  Under the law, a disability which is  
proximately due to or the result of a service-connected  
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (1998).  He is also seeking service connection for a 
back disability as the result of an injury which he  alleges 
occurred during his active service (a "direct" basis  for 
service connection).  On the basis of his statements to the 
RO, the Board, and the Court, there is no current assertion 
that either the veteran's left-hand disability or neck 
disability were present during active service. 

In light of the above, the Board determined in November 1995 
that the veteran was seeking entitlement to service 
connection for a back disability on a direct and secondary 
basis, service connection on a secondary basis for a left-
hand disability, and service connection on a secondary basis 
for a neck disability.  This determination was not disputed 
by the veteran, the General Counsel or the Court.  The 
veteran at no point has contended that a left-hand disability 
or neck disability is the result of his active service.  As a 
result, the Board will consider the issues as stated within 
the November 1995 Board determination.  

In November 1995, the Board noted that the veteran appeared 
to be raising the issue of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  On the basis of 
Parker v. Brown, 6 Vet. App. 116 (1994), the Board found that 
the issue of service connection for a back, left hand, and 
neck disabilities pursuant to 38 U.S.C.A. § 1151, while 
clearly related to the issues certified for the Board's 
consideration, were not inextricably related.  Since November 
1995, the veteran has repeatedly referred to the Brown v. 
Gardner, 115 S.Ct. 552 (1994) determination in support of his 
claims.  As noted by the Board in November 1995, the issue of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 is not before the Board at this time and is referred 
to the RO for any appropriate action. 

As noted by the Board in February 1998, it appears that the 
veteran may be raising additional issues, though this is not 
clear.  The General Counsel's motion stated that some of the 
medical records pertaining to the veteran's left carpal 
tunnel syndrome suggested that the veteran's inability to use 
his right hand was due to his service-connected injury and 
may have contributed to the development of carpal tunnel 
syndrome [on the right].  The Board may not entertain 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991 & Supp. 1998).  The RO 
has not fully developed any other issue for appellate review 
than those listed on the title page of this decision.  The RO 
should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained has been obtained.  

3.  The veteran last served on active duty in February 1968.

4.  The most probative competent medical evidence 
disassociates the veteran's alleged left-hand disability with 
his service-connected disability.  

5.  The veteran's complaints of back pain in active service 
were acute and transitory episodes that resolved without 
residual disability. 

6.  The most probative competent medical evidence 
disassociates the veteran's current back disability from 
either the alleged back injury during service or any 
currently service-connected disability.

7.  The veteran's current back disability, including the 
dextroscoliosis and the residuals of a herniated nucleus 
pulposus at L4 and L5, was initially manifested more than one 
year following separation from service and is not shown to be 
etiologically related to active duty.

8.  While there is no competent medical evidence that 
demonstrates a neck disability was caused by a 
service-connected disability, additional disability of the 
neck cannot be disassociated from the service-connected 
missile wound of the right shoulder.  



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, nor was the back disability caused or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 and 3.310(a) (1998).  

2.  A left-hand disability was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 and 3.310(a) (1998).  

3.  The service-connected missile wound to the right shoulder 
has caused aggravation of the veteran's nonservice-connected 
neck disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal treatment in October 23, 1963, 
for a backache.  The examiner diagnosed low back strain.  The 
veteran was treated with medication and hot soaks.  No other 
treatment for a back disability or for the residuals of the 
veteran's low back strain on October 23, 1963, are found in 
the service medical records.  In July 1966, the veteran was 
examined and found physically qualified to be an explosives 
driver in the United States Navy.  A back disability was not 
noted.

In July 1967, the veteran was treated for a missile wound to 
the right shoulder.  A primary debridement and exploration of 
the brachial plexus on the right was performed in a field 
hospital.  No disability of the veteran's back, left hand, or 
neck was noted during the hospitalization for this injury.  A 
service medical board found the veteran disabled as a result 
of the missile wound injury.  The veteran was placed on the 
temporary disabled retired list (TDRL) in February 1968 and 
was retired in February 1973. 

In April 1968, the veteran filed an application for VA 
compensation benefits.  At this time, the veteran noted no 
disability of the back, left hand, or neck.  In a July 1968 
rating decision, service connection for a missile wound to 
the right shoulder with brachial plexus involvement was 
awarded and a 90 percent disability evaluation, with special 
monthly compensation as a result of loss of use of one hand, 
was awarded. 

The veteran was treated for a "several day" history of pain 
in the low back in May 1972, more than four years after the 
veteran's active service.  In July 1972, he was treated for a 
six-month history of low back pain.  In August 1972, the 
veteran underwent a laminectomy with excision of the 
herniated nucleus pulposus at L-4 and L-5.  The physician 
reported that the veteran had been seen for low back pain 
since March 1972.  The examiner stated, in pertinent part: 

The onset of his pain was insidious, 
occurring while sitting, walking or 
standing.  There is no history of trauma 
or acute pain. 

The examiner notes no association between the disabilities at 
issue and his service-connected disorder. 

Post service medical evidence of record reveals periodic 
treatment for the veteran's back disability since 1972.  In 
January 1990, the veteran was also treated for left carpal 
tunnel syndrome.  Nerve conduction studies in February 1990 
of his left neck and left arm muscles were explored revealing 
partial conduction block and axonal loss of the left median 
nerve at the wrist compatible with carpal tunnel syndrome.  
In a November 1990 magnetic resonance imaging  (MRI) of his 
lumbar spine, the status post left laminectomy at L5 and 
evidence of left epidural fibrosis at L4 - L5 was found.  
There was also degenerative disc disease with narrowing of 
the disc space at L4 - L5. 

In January 1992, the Board remanded the case to the RO for an 
evaluation of the veteran's disabilities.  In a January 1993 
VA orthopedic examination, the veteran reported a long- 
standing history of lower back pain that began around 1972.   
Significantly, the examiner, based apparently on statements 
provided by the veteran, noted that the veteran was  
"surgically treated for a back condition while still being 
in active duty (TDRL)."  The examiner diagnosed lumbar 
paravertebral myositis, status post lumbar laminectomy, a 
left L4-L5, L5- S1 radiculopathy, recurrent, and status post 
left carpal tunnel syndrome.  The examiner stated, in 
pertinent part: "[m]ost probably [the veteran] had this back 
condition during service and before being discharged." 

In a January 1993 VA neurology examination, the veteran 
stated that in June 1972, while in TDRL, he began to have low 
back pain.  The examiner noted that the veteran's claims 
folder was available.  However, records from the United 
States Naval Hospital, Philadelphia, Pennsylvania, where the 
veteran underwent his back surgery in 1972, were not 
available for review.  The examiner evaluated the veteran's 
condition and diagnosed status post surgical release for left 
carpal tunnel syndrome, status post lumbar laminectomy for a 
herniated nucleus pulposus at L4-L5, and degenerative joint 
disease of the spine.  The examiner stated, in pertinent 
part: 

With the above information and knowing 
the physiopathology and natural history 
of herniated disc, both at cervical and 
lumbar levels, as well as that of 
cervical radiculopathies and that of 
carpal tunnel syndromes, in my opinion 
his left upper extremity condition, neck 
and back condition as defined in 
diagnosis, #2, 3, 4, 5, 6, [the 
disabilities at issue] are not secondary 
nor related to his service- connected 
missile wound of the right shoulder with 
brachial plexus involvement. 

In March 1994, as the result of the apparent disagreement 
between the recent VA orthopedic and neurologic examinations 
regarding the etiology of the veteran's disabilities, the 
Board again remanded the case to the RO for additional 
development, including a request that the RO acquire all 
pertinent medical records from the United States Naval 
Hospital in Philadelphia, Pennsylvania, relating to the 
veteran's treatment at this facility in 1972.  The Board also 
specifically requested the veteran to identify the doctor who 
informed him that his back problem could have been caused by 
his war injury.  The Board stated that "if any of the 
treatment records secured indicate a causal nexus between the 
veteran's service-connected missile wound of the right 
shoulder with brachial plexus involvement and his nonservice-
connected back, left hand and neck disabilities" the RO 
should arrange for additional evaluations of the veteran's 
disabilities. 

The RO retrieved the pertinent medical records from the 
United States Naval Hospital located in Philadelphia, 
Pennsylvania.  A summary of the medical treatment performed 
by this hospital in 1972 is reported above.  In November 
1994, a rating board medical consultant, a physician employed 
by the RO stated, in pertinent part: 

Philadelphia U.S. Naval Hospital records 
were thoroughly reviewed and were found 
to pertain exclusively to treatment for a 
herniated nucleus pulposus, L4-5, for 
which veteran underwent diskectomy and 
laminectomy in 1972.  There was no 
medical entry to indicate the back 
disability to be etiologically related to 
his service-connected right shoulder-
brachial plexus-missile injury. 

Regarding this medical opinion, the Board has considered the 
Court's decision in
 Austin v. Brown, 6 Vet. App. 547 (1994).  In Austin, the 
Court vacated and remanded a January 1993 decision of the 
Board that relied upon a Board Medical Adviser's opinion.  In 
doing so, the Court raised several questions about procedures 
used in requesting and using such opinions.  Austin did not 
contemplate the situation in which medical consultants 
employed by the RO provided opinions on claims for benefits.  
Neither the Court, the General Counsel, nor the veteran has 
made reference to this opinion or this issue.  Nevertheless, 
in light of Austin, the Board has placed no reliance on the 
opinion or statement of the RO's medical consultant in 
resolving these claims. 

In a January 1994 statement, the veteran indicated that the 
doctor who had performed his back surgery in 1972 had 
informed him that his service-connected upper extremity 
disability was the "possible cause of the disc problem."  
In a March 1994 statement, he again indicated that the doctor 
who had informed him that his back disorder "could have" 
been caused by his right arm disability was the physician who 
had performed his back operation in 1972.  He could not 
recall the surgeon's name.  However, the medical reports of 
the August 1972 surgical procedure have now been associated 
with the claims folder.  These medical reports reveal no 
indication of an association between the veteran's back, left 
hand, and neck disabilities and his service-connected 
condition.

In November 1995, the Board denied the veteran's claims.  
Following this determination the veteran submitted additional 
records, including VA medical records from June 1972.  These 
records, produced by the veteran but not contained in the VA 
claims folder, reported that he had been diagnosed by X-ray 
with "dextroscoliosis [with] [decreased] lumbosacral angle 
and [narrowing of] L5 - S1."  This medical evidence is 
consistent with the May 1972, July 1972, August 1972, medical 
evidence cited by the Board in its November 1995 
determination.  The June 1972 records, while perhaps more 
illuminative of the nature of the post-service back 
disability, are otherwise consistent with the other 1972 
records and do not shed further light on the etiology of the 
defined post-service disabilities.  The June 1972 records 
note the continued treatment for a back disability that began 
in May 1972 (as noted by the Board's November 1995 
determination) and resulted in the laminectomy in August 1972 
(also as noted by the Board in the November 1995 
determination).

The General Counsel's motion noted that the veteran had been 
diagnosed with left carpal tunnel syndrome in February of 
1990.  Medical records indicated that he underwent left 
carpal tunnel release shortly thereafter.  The General 
Counsel stated that some of the medical records pertaining to 
the veteran's left carpal tunnel syndrome suggested that the 
veteran's inability to use his right hand was due to his 
service-connected injury and may have contributed to the 
development of carpal tunnel syndrome.  In this regard, it is 
noted that the veteran is currently receiving special monthly 
compensation for a right hand disability.  Otherwise, in June 
1990, the impression was "residual weakness and sensory 
changes of the left hand secondary to swelling and over use 
(patient has partial neuro deficit of the right hand from GSW 
in the shoulder with brachial plexus injury from Vietnam)." 

The General Counsel cited two pieces of evidence in support 
its determination that medical records had indicated an 
association between the inability to use the right and the 
development of carpal tunnel syndrome with the resulting 
left-hand disability.  The Board had difficulty in 
determining the evidence the General Counsel was citing in 
support of its conclusions.  Accordingly, in October 1998, 
the Board obtained the Transmission of the Record on Appeal 
prepared by the General Counsel for the Court.  The first 
piece of evidence cited was a June 1991 outpatient treatment 
report in which the examiner noted residual weakness in the 
veteran's left hand, record of appeal (ROA) at 138, and as 
cited to above.  
 
The second piece of evidence cited by the General Counsel in 
support of its conclusion that the inability to use the right 
hand had caused a left hand disability is ROA at page 401, a 
December 1989 outpatient treatment report which makes no 
reference to the veteran's back disability, left hand 
disability, or neck disability.  The outpatient report 
appears note a history of left arm, elbow, shoulder, thumb, 
and knee pain that had "resolved."  The examiner fails to 
indicate that a left-hand disability is a result of an 
inability to use the right hand or that the left-hand 
disability is in any way associated with the veteran's 
service or a service connected disability.

In light of the Court's determination in Bell v. Derwinski, 
2 Vet. App. 611 (1992) and the Court's recent determination 
at that time in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), cited by the Board in November 1995, the General 
Counsel recommended that the Board's determination be vacated 
and remanded for additional development.  

The veteran disputed the General Counsel's October 1996 
motion.  In his brief to the Court, the veteran contended 
that the Board had failed to apply the United States Supreme 
decision in Brown v. Gardner, 115 S.Ct. 552 (1994).  The 
basis for this argument is unclear.  The veteran referred to 
a false report from a VA medical provider and negligence and 
incompetency from his physicians.  The veteran appears to 
contend that his back disability is the result of treatment 
at a medical center in Philadelphia, Pennsylvania.  However, 
this is also not clear.  

In the Court's March 1997 order, it was noted that medical 
records recently submitted by the veteran include an 11-page 
hospital report.  The Court, citing ROA at 66, 76, and 77, 
notes that the records show a clinical diagnosis for, and 
treatment of, dextroscoliosis (abnormal spinal curvature on 
the right side).  The Court also cites ROA at 66, 76, and 77 
and refers to a connection between the back disability and 
the service-connected right shoulder injury.  

ROA at 66 refers to a September 1966 outpatient urology 
treatment and makes no reference to any of the disabilities 
at issue or the veteran's service-connected disorder.  ROA at 
76 and 77 refers to a December 1967 hospitalization report.  
The December 1967 hospitalization report makes reference to 
the veteran's right shoulder injury when struck by sniper 
fire during action in Vietnam in June of 1967.  However, no 
reference is made to a neck disability, back disability or a 
left-hand disability.  

It appears that the Court may be referring to the outpatient 
treatment records submitted by the veteran after the Board's 
November 1995 determination, dated in 1972.  These records 
note treatment for back and right arm pain.  The record is 
partially illegible.  However, a detailed review of these 
records fails to reveal any competent medical provider 
associating the veteran's back disability, left hand 
disability, or neck disability with either his active service 
or his service-connected disability.  While the report does 
indicate treatment for back pain and a right arm disability 
partially paralyzed due to a bullet wound, the examiners do 
not indicate that the back pain or other back disability 
including scoliosis is caused by either the right arm 
disability or the veteran's active service.  A left-hand 
disability is not noted. 

In the second page of order, the Court again cited to ROA at 
76 in support of the conclusion that medical records had 
referenced a scoliosis diagnosis and the record "which 
specifically relates his back condition to his right arm 
denervation, which is service connected (R. at 76)."  ROA at 
76 refers to treatment of the veteran's service-connected 
right shoulder disability in December 1967.  This record 
makes no reference to the veteran's back disability, left 
hand disability, or neck disability.  ROA at 76 also makes no 
reference to scoliosis.

In March 1997, the Court vacated the Board's November 1995 
determination and remanded this case to the Board for 
additional development.  In July 1997, the veteran 
specifically withdrew his service organization's power to 
represent him in this case.  Accordingly, the veteran is 
unrepresented in his appeal.

In February 1998, the Board remanded this case to the RO for 
additional development, including VA orthopedic and 
neurological examinations to determine whether the 
disabilities at issue were proximately due to or the result 
of the veteran's service-connected right shoulder disorder.  
At that time, it was also requested that the examiners give 
opinions as to whether the disabilities affecting the 
veteran's back, left hand, and neck were proximately due to 
or the result of aggravation by the service-connected shell 
fragment injury. 

In March 1998, the veteran requested a complete copy of his 
claims folder.  A copy of the claims folder was provided to 
him that month.  The general medical evaluations were 
scheduled.  However, in September 1998, the veteran called 
the RO and stated that he refused to take a physical 
examination and that the decision should be made with the 
evidence in the record.  As a result, the case was returned 
to the Board for final adjudication.  

In light of the fact that the veteran refused to attend a VA 
evaluation, the Board referred this case for a medical expert 
opinion in November 1998 in order to determine the etiology 
of the veteran's back, left hand, and neck disability.  At 
that time, the Board referred specially to the records cited 
by both the Court and the General Counsel.  

In a February 1999 response, a VA staff physician with the 
department of orthopedic and surgical services indicated that 
he had completed a review of records regarding the veteran.  
The expert stated, in pertinent part, that the veteran's low 
back condition was not related to his service-connected 
injury.  The examiner noted that it was "clearly" stated in 
1972 (ROA at 611) that symptoms related to his lumbar spine 
started insidiously without prior trauma or event.  These 
symptoms started while walking, standing, and basically going 
about activities of daily living.  Accordingly, the examiner 
concluded that there was no relationship, either directly or 
indirectly, between the service-connected injury and his low 
back problems.  It was also noted that the veteran's low back 
problem was one that occurs in a number of Americans 
unrelated to any particular event or trauma.  

With regard to the veteran's claim of entitlement to service 
connection for a neck disability, the physician concluded 
that the veteran's neck symptoms "can be a secondary problem 
related to a missile injury to the shoulder girdle and 
brachial plexus."  It was noted that patients could develop 
compensatory neck and shoulder girdle muscle activation and 
activity resulting in discomfort, muscle fatigue, and 
difficulties with some activities.  

With regard to the veteran's claim of entitlement to service 
connection for a left-hand disability, the examiner stated 
that he could find no relationship between a right-sided 
brachial plexus injury and the left-sided hand symptoms.  

The veteran was provided a copy of the February 1999 medical 
opinion that month.  The veteran was provided 60 days to 
submit any additional evidence or argument.  No additional 
evidence or argument was submitted.

II.  The Duty to Assist

A review of the General Counsel's October 1996 motion and 
Court's March 1997 determination in this case makes clear 
that one of the critical issues is whether the VA has 
fulfilled its duty to assist the veteran.  

VA has a duty to assist the veteran in developing facts 
pertinent to a well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  The duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Under the provisions of 38 C.F.R. § 3.655(b) (1998), when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be adjudicated based on the evidence of record.  In 
this case, the veteran has specifically refused to attend the 
VA evaluations requested by the Board in February 1998.  
Nevertheless, in order to fully assist the veteran, the Board 
obtained a medical expert opinion in February 1999.  
Consequently, the Board finds that the recent medical opinion 
fulfills the duty to assist and an additional remand of this 
case in light of Stegall v. West, 11 Vet. App. 268 (1998) is 
unwarranted.  

The VA also has a duty to assist the veteran in obtaining 
"relevant records from private physicians when [the veteran] 
has provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480 (1992).  In this case, in 
February 1998, the Board specifically requested the veteran 
to provide any additional evidence that might have a bearing 
on his appeal but which has not been already identified 
and/or obtained.  In March 1998, the RO specifically 
requested this information from the veteran.  No direct 
response to this request for information was received.  The 
veteran has stated that he wishes these claims to be 
adjudicated on the evidence of record.  Consequently, in 
light of the discussion above, the Board will proceed with 
the adjudication of the veteran's claim.  

III.  Determining the Veteran's Discharge from Active Duty.

The veteran has contended that he was a member of the active 
military service until his retirement in February 1973.  
Specifically, the veteran has maintained that he was placed 
on TDRL for 5 years beginning in 1968 when he was separated 
from service, and that such time should be considered active 
service.  Therefore, the veteran argues his back disability 
should be service connected on a direct basis due to 
treatment for a back disability in 1972.  Neither the General 
Counsel nor the Court addressed this issue.  The General 
Counsel concluded that the veteran's active service was from 
July 1953 to July 1955 and July 1960 to February 1968, 
thereby supporting the Board's determination in November 
1995.  Nevertheless, as the Court vacated the Board's 
November 1995 determination, the Board believes it must 
address this contention.  

Pursuant to 38 U.S.C.A. §§ 1110 and 1131 (West 1991), 
service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under the conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training," and "service as a cadet at the 
United States Military Academy, Air Force, or Coast Guard 
Academy, or as a midshipman in the United States Naval 
Academy."  The term "active duty for training" is defined 
in 38 U.S.C.A. § 101(22) as including "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
Active duty is defined under 38 C.F.R. § 3.6(b)(1) (1998) as 
"[f]ull-time duty in the Armed Forces, other than active 
duty for training."   As noted above, the veteran was placed 
on the temporary disabled retired list in February 1968.  
Thus, at this time, the veteran ceased to perform "full-time 
duty in the Armed Forces."  Accordingly, the veteran's 
active service ended in February 1968.

IV.  Entitlement to Service Connection for a Back Disability, 
Left Hand Disability, or Neck Disability.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 C.F.R. § 3.303(b) (1998); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

With regard to the veteran's claim of entitlement to service 
connection for a back disability on a direct basis, a review 
of the evidence of record shows that the veteran was examined 
for a backache in October 1963.  However, the record is 
devoid of any evidence of a chronic acquired back disability 
until many years thereafter.  The July 1966 service medical 
evaluation found that the veteran physically qualified as a 
driver in the United States Navy.  Further, no disability 
associated with the veteran's back was noted during his 
hospitalization for the service-connected right shoulder 
condition in 1967.  Significantly, the veteran failed to file 
a claim of entitlement to service connection for a back 
disability when he filed his initial claim for VA benefits in 
April 1968.  The veteran has not reported treatment for back 
pain before 1972.  The recently submitted evidence from the 
veteran does not support the conclusion that the veteran's 
back disability is the result of the veteran's active 
service.

For a showing of a chronic disease in service, such as a 
chronic back disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
can be linked to service.  When the fact of chronicity in 
service is not adequately supported, then a showing of  
continuity after discharge is required to support the claim.   
38 C.F.R. § 3.303(b).  Based on a total lack of evidence in 
service of a chronic back disability after treatment in 
October 1963, the veteran's failure to file a claim of 
service connection for a back disability in April 1968 and 
the fact that there was no treatment for a back disability 
until years following discharge from active service, the 
Board finds that the preponderance of evidence is against the 
claim for service connection for a back disability on a 
direct basis.  The February 1999 expert medical opinion only 
supports this determination.  Accordingly, the claim of 
entitlement to service connection for a back disability on a 
direct basis must be denied.  

The veteran has also contended that his back disability, hand 
disability, and neck disability were caused by his 
service-connected condition.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.301(a) (1998).  Both the Court and the VA General Counsel 
cited to the Court's determination in Allen.  This case was 
also cited and considered by the Board within the November 
1995 determination.  The Court in Allen held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991) 
refers to an "impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated." 
Allen, 7 Vet. App. at 448.  Consequently, the Court concluded 
that "pursuant to § 1110 and § 3.310(a), when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Id.  Under 
this decision, two elements must be present in order to 
support a grant of secondary service connection on the basis 
of aggravation: (1) it must be shown that the service 
connected disability aggravates the nonservice connected 
disability; and (2) the degree of increased disability due to 
the aggravation by the service connected disorder over and 
above what the underlying nonservice connected disorder 
causes must be identified, otherwise, there is no 
identifiable disability subject to service connection.  

With regard to the veteran's claims of entitlement to service 
connection for a back disability, left-hand disability, and 
neck disability on a secondary basis, the Board has reviewed 
the veteran's lay statements.  Lay medical assertions to the 
effect that the veteran's current back disability, left hand 
disability, and neck disability are the result of a 
service-connected condition have no probative value.  On the 
issue of medical causation, the Court has been clear: "Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose" and 
cannot be considered by the Board.  Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991) and Contreras v. Brown, 5 Vet. App. 
492 (1993).  See also Boeck v. Brown, 6 Vet. App. 14 (1993).  
The Court has indicated that where the determinate issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Simply stated, the veteran does not have 
the medical expertise to diagnose himself with a back 
disability, left hand disability, or neck disability caused 
by his service-connected disorder.    

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Credibility is the province of the Board.  It is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).
 
The Board has evaluated the medical evidence in detail.  As 
noted above, at the January 1993 VA orthopedic examination 
the physician reported that the veteran was  surgically 
treated for a back condition while still being on  active 
duty.  The examiner also stated that "[m]ost  probably" he 
had this back condition during service and before being 
discharged.  However, as found in November 1995, it is clear 
that this opinion is based on an inaccurate premise that the 
veteran was discharged from active service in February 1973.  
The veteran, in actuality, was discharged from active service 
in February 1968.  Thus, the VA orthopedist's opinion, which 
was couched in a language of possibility, is speculative, 
based on an improper determination by the examiner that the 
veteran was discharged from active service in February 1973,  
and has limited probative value.  

The Court has cited to a 1972 hospital report showing a 
clinical diagnosis for, and treatment of, abnormal spinal 
curvature on the right side.  The Court has also cited to ROA 
at 66, 76, and 77.  Based on a review of these specific 
records, the Board must find that these medical records do 
not support the contention that a back disability is the 
result of the service-connected disorder.  Records from 1972, 
while noting the veteran's specific back disability and the 
service-connected disability, do not associate these two 
conditions.  Instead, the July 1972 record notes that the 
veteran was feeling relatively well until 1972 when he began 
to feel low back pain.  While the examiner notes the 
veteran's wound in Vietnam, the examiner does not appear to 
associate this condition with the back disability.  Thus, 
based on a complete review of the medical evidence in 1972, 
the Board must determine that this medical evidence is 
entitled to limited probative weight.  

Based on all medical evidence of record, including those 
records submitted after November 1995, the Board finds that 
the weight of the evidence regarding the veteran's claim of 
entitlement to service connection for a back disability on a 
secondary basis is clearly against the claim.  The service 
medical records, which do reveal extensive treatment of the 
service-connected disability, note no chronic back 
disability.  Records from the United States Naval Hospital in 
1972 fail to relate the veteran's back  disability to his 
active service.  While the veteran has indicated that he was 
informed by the surgeon who performed the laminectomy in 
August 1972 that this condition "could  have" been caused 
by his service-connected disability, a review of the medical 
evidence, including the medical reports of the treating 
physician and surgeon during the 1972 hospitalization, 
reveals no relationship between the back disability and the 
service-connected  missile wound injury.  The veteran himself 
failed to note any relationship between the two conditions 
until more than a decade after the surgery in 1972.  The 
Board also has the January 1993 neurologist opinion that the 
veteran's back  disability is not secondary or related to his 
service-connected missile wound injury.  This opinion was 
based on a  review of the pertinent medical evidence with the 
exception  of the United States Naval Hospital medical 
reports of 1972.   However, these medical reports, rather 
than supporting the  veteran's contentions, only support the 
conclusion that the back disability has no relationship to 
his service-connected condition.  Accordingly, the 
undersigned must give the  January 1993 opinion of the VA 
neurologist great weight.   Further, the neurologist does not 
make the same error as was made by the VA orthopedist, who 
presumed that the veteran was surgically treated for a back 
condition while still  in active service in 1972. 

The February 1999 medical opinion, rather than supporting the 
veteran's claim, provides additional information that 
supports the denial of this claim.  The physician notes the 
1972 medical reports and concludes that this medical evidence 
supports the determination that there is no association 
between the current back disability and his service-connected 
condition.  The medical expert has had the opportunity to 
review all pertinent records, including, but not limited to, 
the records obtained by the veteran after the Board's 
November 1995 determination.  Accordingly, in light of the 
physician's opinion and his rationale, the Board finds that 
his opinion is entitled to great probative weight.

Considering the evidence as a whole, the  Board must conclude 
that service connection for a back disability on a secondary 
basis is not warranted.  The  undersigned has considered the 
doctrine of the benefit of  the doubt, but for the reasons 
noted above, the record does not provide an approximate 
balance of negative or positive evidence on the merits. 

With regard to the claim of entitlement to service connection 
on a secondary basis for a left-hand disability, the Board 
must find that the medical evidence of record supports the 
denial of this claim.  The medical expert of February 1999 
was unable to find a relationship between the right-sided 
brachial plexus injury and the left-sided hand symptoms.  As 
noted above, the Board has found this opinion is entitled to 
great probative weight.  

The General Counsel's motion notes that some of the medical 
records pertaining to the veteran's carpal tunnel syndrome 
suggest that his inability to use his right hand due to his 
service-connected injury may have contributed to the 
development of carpal tunnel syndrome.  However, while there 
is an impression in the June 1990 treatment records that 
refers to "over use" of the left hand, the Board, in 
February 1999, also sought the opinion of a medical expert 
who had the opportunity to review all of the veteran's 
records.  This opinion, which is of high probative value in 
that its decision is premised on a thorough review of the 
veteran's entire record, did not support the claim for the 
left-hand disability in any way.  The Board also has the 
January 1993 VA neurological examination, in which it was 
concluded that the carpal tunnel syndrome was not secondary 
or in any way related to the service-connected missile wound 
of the right shoulder.  In light of the above, the Board 
finds that preponderance of the evidence is against the claim 
of entitlement to service connection for a right hand 
disability on a secondary basis.  

With regard to the application of Allen and a determination 
of whether service connection may be awarded on a secondary 
basis for either a left hand disability or a back disability 
due to aggravation of a nonservice-connected disability by a 
service-connected condition, the Board finds that 
preponderance of the evidence is against such a conclusion.  
The medical evidence of record, rather than supporting the 
veteran's claim, supports the conclusion that there is no 
relationship whatsoever between the veteran's 
service-connected disability and either a back or left hand 
disability.  As discussed above, competent medical providers 
have concluded that there is no association between the 
veteran's back disability and his service-connected 
condition.  Significantly, with the first evidence of a 
chronic back disability in 1972, a physician at that time 
specifically stated that the onset of the veteran's back pain 
was insidious, occurring while sitting, walking or standing, 
and that there was no history of a trauma or acute pain.  No 
medical provider has indicated that the veteran's nonservice-
connected back disability has been aggravated by the 
service-connected disorder.  

Based on the evidence cited above, the Board finds that the 
Court's determination in Allen does not provide a basis to 
grant the veteran's claims of entitlement to service 
connection for a back disability or a left hand disability on 
a secondary basis.  

With regard to the veteran's claim of entitlement to service 
connection for a neck disability on a secondary basis, the 
Board has the opinion of the VA expert in January 1999 which 
states, in pertinent part, that the veteran's neck symptoms 
can be a secondary problem related to a missile injury to the 
shoulder girdle and brachial plexus.  It was determined that 
patients can develop compensatory neck and shoulder girdle 
muscle activation and activity resulting in discomfort, 
muscle fatigue, and difficulty with some activities.  While 
this medical opinion appears to be supportive of the 
veteran's claim, it is clearly disputed by the January 1993 
opinion of the VA neurologist.  In making its decision, the 
Board has considered carefully the doctrine of reasonable 
doubt.  As the Court has written: 

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102 (1998), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a reasonable 
doubt arises regarding service origin, the 
degree of disability, or any other point, 
such doubt will be resolved in the favor of 
the claimant.  By reasonable doubt is meant 
one which exists because of an approximate 
balance of positive and negative evidence 
which does not satisfactorily prove or 
disprove the claim.  It is a substantial 
doubt or one within the range of 
probability as distinguished from pure 
speculation or remote possibility.  

After a review of the complete record, including the Court's 
determination in this case, the Board concludes that the 
veteran's service-connected disability has aggravated a 
nonservice-connected neck disorder.  Accordingly, service 
connection is warranted.  While there is significant medical 
evidence opposing this determination, the Board believes that 
the medical opinion of the VA physician in February 1999 is 
entitled to great probative weight.  


ORDER

Entitlement to service connection on a direct or secondary 
basis for a back disability is denied.  

Entitlement to service connection on a secondary basis for a 
left-hand disability is denied.

Entitlement to service connection for a neck disorder 
aggravated by a service-connected disability is granted.  The 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation is 
to be granted service connection.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 


